Title: From George Washington to Robert McKenzie, 9 October 1774
From: Washington, George
To: McKenzie, Robert

 

Dear Sir,
Philadelphia 9th October 1774

Your letter of the 13th ulto from Boston, gave me pleasure, as I learnt thereby that you were well, and might be expected at Mount Vernon in your way to or from James river, in the course of the winter.
When I have said this, permit me with the freedom of a friend, (for you know I always esteemed you) to express my sorry at Fortunes placing you in a service that must fix curses to latest posterity upon the diabolical contrivers; and if success (which by the by is impossible) accompanies it, execrations upon all those who have been instrumental in the execution.
I do not mean by this to insinuate that an officer is not to discharge his duty, even when chance, not choice, has placed him in a disagreeable situation; but I conceive when you condemn the conduct of the Massachusetts People, you reason from effects, not causes; otherwise you would not wonder at a people who are every day receiving fresh proofs of a Systematic ascertion of an arbitrary power, deeply planned to overturn the Laws & Constitution of their country, & to violate the most essential & valuable rights of mankind; being irritated, & with difficulty restrained from acts of the greatest violence and intemperance. For my own part I confess to you candidly that I view things in a very different point of light to the one in which you seem to consider them, and though you are led to believe by venal men (for such I must take the liberty of calling those new fangled counsellors which fly to & surround you, & all others who for honorary or pecuniary gratifications will lend their aid to overturn the constitution, & introduce a system of arbitrary Government,) altho’ you are taught, I say, by discoursing with such men, to believe that the people of Massachusetts are rebellious, setting up for independency, & what not; give me leave, my good friend, to tell you that you are abused—grossly abused; and this I advance with a degree of confidence, & boldness which may claim your belief; having better opportunities of knowing the real sentiments of the people you are among, from the Leaders of them, in opposition to the present measures of administration, than you have from those whose business it is not to disclose truths, but to misrepresent facts in order to justify

as much as possible to the world, their own conduct; for give me leave to add, & I think I can announce it as a fact, that it is not the wish, or the interest of the Government, or any other upon this Continent, separately, or collectively, to set up for Independence; but this you may at the same time rely on, that none of them will ever submit to the loss of those valuable rights & priviledges which are essential to the happiness of every free State, and without which, Life, Liberty & property are rendered totally insecure.
These Sir, being certain consequences which must naturally result from the late acts of Parliament relative to America in general, & the Government of Massachusetts Bay in particular, is it to be wonder’d at, I repeat, that men who wish to avert the impendg blow, should attempt to oppose it in its progress, or perhaps for their defence, if it cannot be diverted? Surely I may be allowed to answer in the negative; & give me leave to add, as my opinion, that more blood will be spilt on this occasion (if the Ministry are determined to push matters to extremity) than history has ever yet furnished instances of in the annals of North America; and such a vital wound given to the peace of this great Country, as time itself cannot cure or eradicate the remembrance of. But I have done. I was involuntarily lead into a short discussion of this subject by your remarks on the conduct of the Boston people; & your opinion of their wishes to set up for independency. I am well satisfyed, as I can be of my existence, that no such thing is desired by any thinking man in all North America; on the contrary, that it is the ardent wish of the warmest advocates for liberty, that peace & tranquility, upon Constitutional grounds, may be restored, & the horrors of civil discord prevented.
I am very glad to hear that my friend Stewart was well when you left London. I have not had a letter from him these five years, nor heard of him, I think for two—I wish you had mentioned his employment. Poor Mercer! I often hear from him; much cause has he, I fear, to lament his having fallen into the accursed state of attendance & dependance. I remain with very great esteem Dr Sir Your most Obedt Servt

Go: Washington

